Title: Thomas Jefferson to Thomas Mann Randolph, 26 August 1811
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
                  Dear Sir 
                  Monto Aug. 26–11—
          
		  
		  
		  
		  
		   
		  I told Newby that I should refer to yourself entirely the choice of an overseer, but that before the evening I would write to you on the subject.
			 
		   
		  
		   
		   I was just going over to Goodman’s, to make some enquiry about his brother, Tomlins, Etc. he tells me it is a brother whose name I have forgot who drinks. I think it began with an F., but that Nathan is perfectly sober, good humored towards the negroes; & he thinks him equal as a manager to any man in the county. if he will come at all to Tufton, he will take 200. Dollars. 
		   Tomlins, he says, has been brought up in the school of the Garths, & is excessively severe; otherwise a very good manager; but his severity puts him out of the question.
			 
		  
		   
		   he is to go tomorrow, to engage for me at Lego, a man of the name of Ham: who has lived long at mr Durrett’s, and is of the best qualifications & dispositions. between Nathan Goodman, Newby & their competitors for Tufton, you must be so good as to decde 
                  decide as you think best.
          Your’s affectionately
                  Th: Jefferson
        